Citation Nr: 0843554	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from May 1955 to 
April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 determination of the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida, 
which denied the benefit sought on appeal.



FINDING OF FACT

The veteran is a Priority Category 8 individual for purposes 
of the VA heath care system who filed an initial application 
for VA health care after January 17, 2003.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA's health care system.  38 U.S.C.A. 
§§ 1705, 1710; 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is eligible to enroll in the VA's 
health care system.  To receive authorized medical care under 
the provisions of Chapter 38 of the United States Code, a 
veteran must be enrolled in the VA healthcare system. 38 
U.S.C.A. 1710 (West 2002); 38 C.F.R. § 17.36(a) (2008).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time.  To be enrolled, a veteran must submit a Form 
10-10EZ to a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.




The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  A veteran shall 
be considered to be unable to defray the expenses of 
necessary care if-

(1) the veteran is eligible to receive medical assistance 
under a State plan approved under title XIX of the Social 
Security Act; (2) the veteran is in receipt of VA pension 
benefits; or (3) the veteran's attributable income is not 
greater than the amount determined by law.

Notwithstanding the attributable income of a veteran, the 
Secretary may refuse to make a determination based on such 
income if the corpus of the estate of the veteran is such 
that under all the circumstances, including consideration of 
the annual income of the veteran and the veteran's spouse, it 
is reasonable that some part of the corpus of the estate of 
the veteran be consumed for the veteran's maintenance.  38 
U.S.C.A. § 1722.

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year. For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using the 
rules in §§ 3.271, 3.272, 3.273, and 3.276. After determining 
the veterans' income and the number of persons in the 
veterans' family (including only the spouse and dependent 
children), VA will compare their income with the current 
applicable "low- income" income limit for the public housing 
and section 8 programs in their area that the U.S. Department 
of Housing and Urban Development publishes pursuant to 42 
U.S.C. § 1437a(b)(2).  If the veteran's income is below the 
applicable "low-income" income limits for the area in which 
the veteran resides, the veteran will be considered to have 
"low income" for purposes of this paragraph.

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.

Subsequently, due to VA's limited resources, the Secretary 
made a decision to restrict enrollment to veterans in 
Priority Category 8 who had not already enrolled as of 
January 17, 2003.  This decision was published in the Federal 
Register at 68 Fed. Reg. 2670-73 (Jan. 17, 2003).  See also 
38 C.F.R. § 17.36(c).

In this case, the veteran's Medical Administration Service 
folder shows that he submitted to VA a completed Application 
for Health Benefits on May 10, 2007.  Enrollment was denied 
based upon the veteran's non service-connected status, his 
financial information, and the lack of applicability of any 
of the special eligibility categories mentioned above, the 
veteran was assigned to priority category 8.  Specifically, 
the veteran's claim was denied on the basis that he was a non 
service-connected veteran whose annual income and net worth 
exceeded the thresholds, and whose completed application for 
enrollment in the VA health care system was received after 
January 17, 2003. 
In July 2007, the veteran submitted a letter of disagreement 
to the Health Eligibility Center.  In August 2007, the 
veteran is notified that the original decision by the VAMC 
had been upheld.

On review of all evidence of record, the Board finds that 
enrollment in the Department of Veterans Affairs' health care 
system is denied.  Based on the financial information 
provided by the veteran, his income for the year 2006 exceeds 
the VA mean's threshold test, and he has considerable net 
worth, indicating that he is able to defray the expenses of 
necessary care in accordance with the provisions of 38 
U.S.C.A. § 1722(a).  Thus, the Board concludes that he does 
not qualify for priority category 5 status or for category 7 
status.  38 C.F.R. § 17.36(b)(7).  

The Board notes that the Health Eligibility Center, in July 
2007 correspondence, informed the veteran that although 
enrollment had been denied, VA is authorized to provide 
medical services and medications for any cancer of the head 
or neck which may be associated with nasopharyngeal radium 
irradiation treatments.  

In his substantive appeal, received in September 2007, the 
veteran indicated that he qualifies for "outpatient care and 
hospital care related to head or neck cancer related to nose 
or throat radium treatment while in the military," however, 
he has not provided any evidence to support his assertion.  
If the veteran possesses evidence showing that he is seeking 
care for a disorder associated with exposure to a toxic 
substance or radiation, which may qualify him for Priority 
Category 6 status, he should seek to reopen his claim and 
submit such evidence.  The remaining special eligibility 
categories are not applicable.

In sum, it is undisputed that the veteran's completed 
application in this matter was received subsequent to January 
17, 2003, and as a Priority Category 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions as 
to discriminatory treatment by VA, the evidence fails to show 
that a completed application, as required by 38 C.F.R 
§ 17.36(d) was timely filed prior to January 17, 2003.  The 
Board is bound by the statutes and regulations governing 
entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the VA's chief legal 
officer.  38 U.S.C.A. § 7104(c) (West 2002).  Under the facts 
of this case, the applicable criteria are dispositive.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  In light of the 
facts set forth above, the veteran's claim must be denied 
because of the lack of legal entitlement under the law.

In passing, the Board observes that the veteran, in his 
substantive appeal, indicated that he requires hearing aids.  
As noted in the July 2007 correspondence from the Health 
Eligibility Center, the veteran should contact the 
Environmental Health Coordinator for the VAMC in Gainesville, 
Florida, to determine if he qualifies.  

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation codified at 38 C.F.R. 
§ 3.159 (2008), which defines the VA's duties to notify and 
assist claimants in the development of their claims.  
However, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance which 
include lack of legal eligibility.  38 C.F.R § 3.159 (d).  

In this case, the Chief of Medical Administration Service at 
the VAMC in Gainesville, Florida, in a September 2007 
memorandum to the Board, essentially indicated that there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim; and the Board 
agrees.  When there is factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"). DelaCruz v. Principi, 15 Vet. 
App. 143, 149.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


